Citation Nr: 0828610	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 determination 
by the Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant's claim for death benefits.  The appellant's 
husband died in January 1996.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant's husband did not have qualifying service that 
met the requirements for basic eligibility for VA death 
benefits. 38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased husband had active 
military World War II service in some capacity with the U.S. 
Armed Forces in the Philippines.  She is seeking VA death 
benefits as his surviving spouse.

The claims file contains documentation of the appellant's 
marriage in February 1958, and of the death of her husband in 
January 1996.  

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

In this case, the claims file contains documents relating to 
the World War II service of the appellant's husband: a 
September 1942 certificate of graduation from the Imperial 
Japanese Forces; a "Clearance Slip" showing discharge from 
the 4th Replacement Battalion in April 1946; an October 1945 
document from the Headquarters Philippine Army Processing 
Control, United States Army Training Corp showing the grant 
of a 30-day absence; a September 1942 oath to the Commander-
In-Chief of Imperial Japanese Forces; a December 1945 
"Processing and Identification Slip;" a "Certification" 
dated in March 2004 showing service in the USAFFE; an 
"Enlistment Record" showing dates ranging from December 
1945 to November 1946; a letter dated in February 1965 
showing that the appellant was a prisoner of war of the 
Imperial Japanese Forces; an X-ray report dated in June 1994; 
a February 1988 "Eligibility for Hospitalization" form from 
the Philippine Veterans Affairs Office; an undated affidavit 
signed by the appellant's husband wherein he claims to have 
"surrendered" to the Japanese Imperial Army in April 1942 
and been "liberated" in September 1942; a diploma dated in 
December 1939 showing instruction as First Albay Cadre with 
the Army Headquarters of Manila; and a document regarding an 
ex-prisoner of war from the Philippine Executive Commission 
dated in October 1942.  

The RO contacted the United States National Personnel Records 
Center (NPRC), requesting that that agency report whether the 
appellant's husband had service that constituted recognized 
service in the Armed Forces of the United States for the 
purposes of eligibility for VA benefits.  In July 2005, the 
NPRC responded that the appellant's husband had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

While the appellant has submitted several documents from the 
Philippines indicating military service, there is no U.S. 
service department record indicating that the appellant's 
husband had service recognized as U.S. service.  For purposes 
of establishing eligibility for veterans' benefits under U.S. 
law, the evidence submitted in support of the appellant's 
claim is outweighed by the NPRC finding that the appellant's 
husband did not have certified U.S. service.  VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

While recognition of service of the appellant's husband by 
the Philippine government is sufficient for entitlement to 
benefits from that government, it is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant's husband did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There is no additional competent or credible 
evidence to indicate otherwise.  The Board therefore 
concludes that the circumstances of the World War II service 
of the appellant's husband do not meet the requirements for 
basic eligibility for VA death benefits for the appellant. 38 
U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements VA benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004). 


ORDER

The appellant's basic eligibility for VA death benefits is 
not demonstrated, and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


